Case 4:18-cv-00442-ALM-CMC Document 55 Filed 03/19/19 Page 1 of 9 PageID #: 658



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 ED BUTOWSKY,                                   §
                                                §
        Plaintiff,                              §
 V.                                             §          CASE NO. 4:18-cv-00442-ALM
                                                §
 DAVID FOLKENFLIK; NPR, INC.;                   §
 NPR.ORG; JARL MOHN; STACEY                     §
 FOXWELL; MICHAEL ORESKES;                      §
 CHRISTOPHER TURPIN; EDITH                      §
 CHAPIN; LESLIE COOK; HUGH                      §
 DELLIOS; PALLAVI GOGOI; and                    §
 SARAH GILBERT,                                 §
                                                §
        Defendants.                             §

      DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR
                   LEAVE TO FILE AMENDED COMPLAINT


        Defendants submit this Response in Opposition to Plaintiff’s Motion for Leave to File

 Amended Complaint (“Motion for Leave”) (Dkt. 53). For the reasons set out below, Plaintiff’s

 Motion for Leave should be denied.

                                        I.
                           INTRODUCTION AND BACKGROUND

        A motion for leave to amend pleadings is often considered routine. But this Motion for

 Leave is far from routine. It is an effort by Plaintiff, in the face of a fully briefed and argued

 Motion to Dismiss, to recast a defective defamation claim into an equally defective claim for

 conspiracy to defame. But as the Supreme Court of Texas reaffirmed earlier this month,

 “[w]ithout defamation, there can be no conspiracy to defame.” Dallas Symphony Ass'n, Inc. v.

 Reyes, 17-0835, 2019 WL 1090771, at *7 (Tex. Mar. 8, 2019). Plaintiff’s motion should be

 denied because (1) Plaintiff’s Proposed Amended Complaint would fail for the same reasons that
Case 4:18-cv-00442-ALM-CMC Document 55 Filed 03/19/19 Page 2 of 9 PageID #: 659



 the pending complaint fails, and amendment would be futile, and (2) because the granting the

 motion would unduly delay disposition of Defendants’ Motion to Dismiss. Accordingly, the

 Motion for Leave should be denied.

        First, Plaintiff’s proposed amendments are futile because they do not cure, or even

 address, the fatal defects in the original Complaint. Rather than attempting to overcome the

 privileges and defenses that Defendants established in their pending Motion to Dismiss (such as

 the fair report and fair comment privileges, and the third-party allegation rule), Plaintiff has

 instead doubled down on his defective claims, pointing to additional non-actionable statements

 from 2017 and attempting to recast his defamation claims as conspiracy to defame. Plaintiff’s

 Motion for Leave argues that the proposed amendments are needed to “clarify” that he “is not

 suing Defendants for reporting on a lawsuit,” (Mot. for Leave at ¶ 2), but regardless of how

 Plaintiff characterizes this lawsuit, all of the statements Plaintiff identifies in his Proposed

 Amended Complaint are subject to dismissal as a result of the same constitutional, statutory, and

 common-law protections that require dismissal of his Original Complaint.

        Second, because Plaintiff sought leave to amend only after Defendants briefed and

 argued the pending motion to dismiss, amendment would unnecessarily delay the disposition of

 Defendants’ Motion to Dismiss and would impose an unnecessary burden on the Court. Plaintiff

 filed this case on June 21, 2018, complaining of articles published in August and September of

 2017. On October 16, 2018, Defendants filed a Motion to Dismiss for Failure to State a Claim.

 (Dkt. 25.) At that point, if Plaintiff had been concerned that the Complaint needed to be

 “clarified” or needed to add claims based on alleged defamation that occurred in March of 2018,

 as the Motion for Leave now states, Plaintiff could have amended as a matter of right within 21




                                                2
Case 4:18-cv-00442-ALM-CMC Document 55 Filed 03/19/19 Page 3 of 9 PageID #: 660



 days.1 Fed. R. Civ. P.15(a)(1)(B). But Plaintiff did not do so; instead, he filed a Response to the

 Motion to Dismiss on November 19, 2018 (Dkt. 32), and Defendants filed a Reply on December

 17, 2018 (Dkt. 42).

         This Court heard oral argument on the Motion to Dismiss on February 7, 2019. At no

 point during the hearing did Plaintiff suggest that he intended to seek leave to amend his

 Complaint, the Complaint which was the subject of that very hearing. Now, however, within

 days of the time by which the Court informed the parties she hoped to issue her Report and

 Recommendation on the Motion to Dismiss, Plaintiff is seeking to plead around the infirmities of

 his claims by filing a motion for leave to amend. The timing of this Motion for Leave suggests

 that Plaintiff recognizes that his original Complaint fails to state a plausible claim for relief. This

 Motion for Leave is an effort to delay dismissal and impose further burdens on Defendants and

 the Court.

         Allowing the proposed amendment would only require additional resources of this Court

 and the parties to litigate a lawsuit that still fails to plausibly state a claim for relief. Plaintiff has

 already articulated his best case against Defendants, and it is one that cannot survive Defendants’

 12(b)(6) Motion to Dismiss. The Court should deny Plaintiff’s Motion for Leave to Amend.

                                                    II.
                                                 ARGUMENT

         Because Plaintiff’s opportunity to amend his pleadings as a matter of course has expired,

 he must seek leave of court. See Fed R. Civ. P. 15(a)(1)(B). While leave should be freely

 granted when justice so requires, “it is by no means automatic,” even if the deadline for seeking

 leave under a scheduling order has not yet expired. Wimm v. Jack Eckerd Corp., 3 F.3d 137, 139



 1
   Plaintiff’s Motion for Leave does not explain why the original Complaint, filed on June 21, 2018, could not have
 included statements allegedly made in March of 2018.


                                                         3
Case 4:18-cv-00442-ALM-CMC Document 55 Filed 03/19/19 Page 4 of 9 PageID #: 661



 (5th Cir. 1993). A district court has broad discretion to deny leave to file an amended pleading

 based on factors which include undue delay, bad faith or dilatory motive, undue prejudice to the

 opposing party, and futility of amendment. See Foman v. Davis, 371 U.S. 178, 182 (1962);

 Jones v. Robinson Prop. Group, L.P., 427 F.3d 987, 994 (5th Cir. 2005).

        Here, leave to amend is inappropriate for several reasons. First and foremost, the

 proposed amendments are futile. The gravamen of Plaintiff’s claims in the Proposed Amended

 Complaint is no different than that of the current Complaint. Indeed, the proposed amendments

 cure none of the inadequacies Defendants identified in their Motion to Dismiss, nor do they

 plead any new allegations that would overcome the bars to liability set forth in the Motion to

 Dismiss, including the third-party allegation rule and the fair comment and fair report privileges.

 Instead, Plaintiff merely seeks to characterize his claims against Defendants as conspiracy claims

 to plead around his failure to assert an actionable claim for defamation.

        This attempt to save Plaintiff’s case fails as a matter of law. As the Supreme Court of

 Texas reaffirmed just within the past two weeks, “[w]ithout defamation, there can be no

 conspiracy to defame.” Dallas Symphony Ass'n, Inc. v. Reyes, 17-0835, 2019 WL 1090771, at *7

 (Tex. Mar. 8, 2019). Here, the Motion for Leave contends that this lawsuit is not based on

 Defendants’ reporting on allegations made in a lawsuit. However, establishing liability for

 Defendants’ privileged reporting on the lawsuit Wigdor filed is precisely what both the Original

 Complaint and the Proposed Amended Complaint seek to do, regardless of whether it is pled as a

 defamation claim or couched as a claim for civil conspiracy.

        In addition, the inclusion in the Proposed Amended Complaint of additional statements

 made by attorney Douglas Wigdor and members of his law firm (all non-parties to this lawsuit),

 does nothing to plausibly allege that the named Defendants are liable by any of the named




                                                  4
Case 4:18-cv-00442-ALM-CMC Document 55 Filed 03/19/19 Page 5 of 9 PageID #: 662



 Defendants; Defendants did not publish the statements and Plaintiff does not adequately allege

 the existence of a conspiracy between Defendants and Wigdor to defame Plaintiff.

          Given Plaintiff’s failure to address any of the underlying infirmities of its original

 Complaint, this Court should exercise its discretion to deny Plaintiff’s Motion for Leave.

    A. The proposed amendments are futile.

          A trial court should deny leave to amend “where the proposed amendment would be

 futile because it could not survive a motion to dismiss.” Rio Grande Royalty Co., Inc. v. Energy

 Transfer Partners, L.P., 620 F.3d 465, 468 (5th Cir. 2010). An amendment is futile when “the

 amended complaint would fail to state a claim upon which relief could be granted.” Stripling v.

 Jordan Prod. Co., 234 F.3d 863, 873 (5th Cir. 2000). Where a plaintiff has “pleaded his best

 case,” permitting leave to file an amended complaint is inappropriate, because such amendment

 would be futile. See Nieman v. City of Dallas, No. 3:14-cv-3897-MBF, 2015 WL 5613354, at *4

 (N.D. Tex. Sept. 24, 2015). Similarly, where a proposed amended pleading “suffers from the

 same deficiencies and infirmities as does the original pleading,” leave to amend is inappropriate.

 See Mangalvedkar v. U.S., No. 3:12-CV-4802-L., 2018 WL 2370547, at *7 (N.D. Tex. May 31,

 2013).

          Plaintiff seeks leave to recast his defamation claim as a conspiracy claim “clarif[ying]

 that Plaintiff is not suing Defendants for reporting on a lawsuit.” (Mot. for Leave at ¶ 2). To that

 end, the Proposed Amended Complaint seeks to include new allegations regarding statements

 made by attorneys Douglas Wigdor and Jeanne Christensen, who are not parties to this lawsuit.

 Plaintiff does not allege that Defendants published any of these statements, and they cannot be

 liable for defamation based on statements they did not make. Minyard Food Stores, Inc. v.

 Goodman, 80 S.W.3d 573, 577–78 (Tex. 2002); WFAA-TV, Inc. v. McLemore, 978 S.W.2d 568,




                                                  5
Case 4:18-cv-00442-ALM-CMC Document 55 Filed 03/19/19 Page 6 of 9 PageID #: 663



 571 (Tex. 1998) (to maintain a defamation cause of action, the plaintiff must prove that the

 defendant published a statement).

        Because Plaintiff has failed to allege a plausible claim for defamation, he cannot allege a

 plausible claim for conspiracy to defame: as the Supreme Court of Texas reiterated just this

 month, “[w]ithout defamation, there can be no conspiracy to defame.” Dallas Symphony Assoc.,

 Inc. v. Reyes, No. 17-0835, 2019 WL 1090771 (Tex. Mar. 8, 2019). See also Tilton v. Marshall,

 925 S.W.2d 672, 681 (Tex. 1996) (“Recovery for civil conspiracy is not based on the conspiracy

 but on the underlying tort.”).      Because Defendants’ Motion to Dismiss establishes that

 Defendants are entitled to dismissal of Plaintiff’s defamation claim, Plaintiff is precluded from

 pleading a conspiracy claim based on the same allegedly defamatory statements. See Provencio

 v. Paradigm Media, Inc., 44 S.W.3d 677, 683 (Tex. App.—El Paso 2001, no pet.).

        In addition to failing to plausibly state a claim for the underlying tort of defamation,

 Plaintiff has similarly failed to allege the existence of any conspiracy at all. As Defendants

 establish in their briefing on their Motion to Dismiss, the mere existence of a journalist-source

 relationship between Folkenflik and Wigdor does not plausibly allege the existence of a

 conspiracy. See Allstate Ins. Co. v. Receivable Fin. Co., L.L.C., 501 F.3d 398, 414 (5th Cir.

 2017); Dowd v. Calabrese, 589 F. Supp. 1206, 1214 (D.D.C. 1984) (cooperation between two

 individuals who have a common purpose for a news story to be published does not, without

 more, represent an actionable basis for civil conspiracy); Downey v. Coal. Against Rape &

 Abuse, Inc., CIV.99-3370(JBS), 2005 WL 984394, at *8 (D.N.J. Apr. 27, 2005) (contacts

 between news reporter and sources alone insufficient to state a conspiracy claim).

        Rather than address any of the numerous constitutional, statutory, or common-law bases

 for dismissal of his claims, Plaintiff is seeking leave to amend his Complaint simply to challenge




                                                 6
Case 4:18-cv-00442-ALM-CMC Document 55 Filed 03/19/19 Page 7 of 9 PageID #: 664



 statements not published by Defendants. Leave to amend would be futile and should be denied

 on that basis.

         B.       Amendment would cause undue delay and would prejudice Defendants.

         The Motion for Leave should also be denied because the proposed amendment would

 cause undue delay and would prejudice Defendants. This Court and the parties have spent

 significant time and resources evaluating the merits of Plaintiff’s claim. Plaintiff’s Motion for

 Leave to Amend, if granted, will require the parties to effectively re-brief their motion to dismiss

 and repeat oral argument. This motion is little more than a last-ditch effort to try to force

 Defendants to relitigate Plaintiff’s meritless claims against them, and it does not add any

 additional facts or claims that would allow Plaintiff to survive a motion to dismiss. See C3PO

 Int’l, Ltd. v. DynCorp Int’l, LLC, 663 Fed. Appx. 311 (5th Cir. 2016) (waiting to assert tort

 claims “as a last ditch effort to avoid summary judgment” constitutes dilatory motive).

 Furthermore, Plaintiff has offered no justification for the delay in seeking amendment, which

 counsels in favor of denying leave. See Addington v. Farmer's Elevator Mut. Ins. Co., 650 F.2d

 663 (5th Cir. 1981) (trial court did not abuse its discretion in denying the request to amend

 because the plaintiff did not justify his delay and it would have prejudiced the defendant). Lastly,

 leave to amend does not serve the interest judicial economy—particularly now, just days before

 the time by which the Court informed the parties she hoped to issue her Report and

 Recommendation on Defendants’ pending Motion to Dismiss. See Waddleton v. Rodriguez, 750

 Fed. Appx. 248, 257 (5th Cir. 2018) (“When ruling on a motion for leave to amend, the court

 should “consider judicial economy and whether the amendments would lead to expeditious

 disposition of the merits of the litigation.”) Accordingly, based on all of these factors, the Court

 should deny Plaintiff’s Motion for Leave.




                                                  7
Case 4:18-cv-00442-ALM-CMC Document 55 Filed 03/19/19 Page 8 of 9 PageID #: 665



                                             III.
                                         CONCLUSION

        The Court should exercise its discretion and deny the Motion for Leave. The proposed

 amendments are futile, Plaintiff has already stated his best case, and the proposed Amended

 Complaint does nothing to remedy the infirmities of his initial Complaint. This Court should not

 allow Plaintiff to further delay disposition of the Motion to Dismiss, and Plaintiff should not be

 permitted to unduly burden the parties and this Court by engaging in tactical maneuvers designed

 to further delay the resolution of this case. See, Gregory v. Mitchell, 634 F.2d 199, 203 (5th Cir.

 1981). Plaintiff’s Motion for Leave to Amend should be denied.

                                                     Respectfully submitted,

                                                     HAYNES AND BOONE, LLP

                                                     By:/s/ Laura Lee Prather
                                                     Laura Lee Prather
                                                     State Bar No. 16234200
                                                     laura.prather@haynesboone.com
                                                     Wesley D. Lewis
                                                     State Bar No. 24106204
                                                     wesley.lewis@haynesboone.com
                                                     600 Congress Avenue, Suite 1300
                                                     Austin, Texas 78701
                                                     Telephone:      (512) 867-8400
                                                     Telecopier:     (512) 867-8470


                                                     Thomas J. Williams
                                                     State Bar No. 21578500
                                                     thomas.williams@haynesboone.com
                                                     301 Commerce Street, Suite 2600
                                                     Fort Worth, Texas 76102
                                                     Telephone:      (817) 347-6600
                                                     Telecopier:     (817) 347-6650

                                                     Attorneys for Defendants




                                                 8
Case 4:18-cv-00442-ALM-CMC Document 55 Filed 03/19/19 Page 9 of 9 PageID #: 666



                                CERTIFICATE OF SERVICE

           The undersigned certifies that on March 19, 2019, a true and correct copy of the

 foregoing document was forwarded via e-filing and/or facsimile to the following counsel of

 record:


           Ty Odell Clevenger                         Steven S. Biss
           P.O. Box 20753                             300 West Main Street, Suite 102
           Brooklyn, NY 11202-0753                    Charlottesville, VA 22903
           979-985-5289 (phone)                       804-501-8272 (phone)
           979-530-9523 (fax)                         202-318-4098 (fax)
           tyclevenger@yahoo.com                      stevenbiss@earthlink.net


                                               /s/ Laura Lee Prather
                                               Laura Lee Prather



 4838-0922-2793 v.9




                                               9
